Citation Nr: 0022881	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  94-20 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased rating for instability of the 
left knee, currently evaluated as 10 percent disabling.

2. Entitlement to an increased rating for status post 
anterior cruciate ligament reconstruction with chondromalacia 
of the left knee, currently evaluated as 10 percent 
disabling.

3. Entitlement to an increased rating for chondromalacia of 
the right knee, currently evaluated as 10 percent disabling. 


REMAND


The veteran had active duty from October 1982 to December 
1985.

The veteran has apparently been incarcerated throughout the 
period of this appeal. An examination for rating purposes has 
not been conducted. To ensure that the Department of Veterans 
Affairs (VA) has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the regional office (RO) for the following 
development:

1.  The RO should attempt to obtain copies 
of all pertinent records of treatment 
received by the veteran for his bilateral 
knee disability since September 1999 which 
have not already been obtained.

2.  Thereafter, the RO should make all 
reasonable efforts to schedule the veteran 
for an orthopedic examination to determine 
the current extent and severity of his 
bilateral knee disability.  All clinical 
manifestations should be reported in detail.  
The examiner should identify the limitation 
of activity imposed by the disabling 
condition, viewed in relation to the medical 
history, with a full description of the 
effects of disability upon his ordinary 
activity.  

An opinion should be provided regarding 
whether pain significantly limits functional 
ability during flare-ups or with extended 
use. Voyles v. Brown, 5 Vet. App. 451, 453 
(1993).  It should be noted whether the 
clinical evidence is consistent with the 
severity of the pain and other symptoms 
reported by the veteran. The examiner also 
should indicate whether the affected joint 
exhibits weakened movement, excess, 
fatigability, or incoordination. Lathan v. 
Brown, 7 Vet. App. 359 (1995); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The claims file, including a copy of this 
remand, should be made available to the 
examiner before the examination, for 
proper review of the medical history.
If the veteran remains incarcerated, a 
brief medical history of the disabilities 
in question should be prepared, to 
include a listing of the surgical 
procedures which have been performed. The 
examiner also should be advised of the 
clinical findings which should be 
reported to enable VA to rate the 
bilateral knee conditions. The 
examination report is to reflect whether 
a review of the above material was made.  
Any opinion expressed should be 
accompanied by a written rationale.

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
the benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




